Title: John Lloyd and Others to the Commissioners, 28 January 1779
From: Lloyd, John
To: Franklin, Benjamin,Lee, Arthur,Adams, John,First Joint Commission at Paris


     
      Nantes January the 28th. 1779
     
     The Memorial of several of the American Gentlemen, Merchants, and Commanders of Vessels at Nantes, whose names are underwritten—
     Sheweth—
     That, the Merchants of America, during the War, are at an inconceivable expence in fitting out their Vessels—in navigating, and insuring them—and often the prospect of repayment, and adequate profit, is destroyed by detention, through accident, or misconduct:
     In the Port of Nantes there are many American vessels, which probably will be prevented sailing with the Convoy, by the unjust conduct of the Seamen, and the want of a proper Officer to adjust the disputes between American Captains, and their Sailors; At this time, Seamen, knowing there is no power to oblige them to a conformity with their engagements, have abandoned the Vessels, after receiving two months advance, to navigate them back to America—have entered on board french Vessels—have insulted their Officers openly, and are forming combinations to incite all their Brethren, to follow their own atrocious, and most dishonorable behaviour.
     Your Memorialists, desirous, if possible, to prevent unnecessary trouble to your Honours, applied by deputation to the Commissary of Marine, of this Port, to grant them relief: They are happy in paying a tribute to his Zeal to serve America but found he had no power to liquidate the Disputes alluded to; and in consequence referred them to you.
     That by the 29th. Article of the Treaty of Friendship, and Commerce, They observe that Consuls, Vice Consuls, Agents, and Commissaries are to be appointed in the respective Ports of each Dominion; and your Memorialists having understood that Mr. Schweighauser was invested with the name of American Agent for Nantes, made application also to him, but were informed he had no Authority to redress the grievances they complain of.
     Your Memorialists, therefore convinced of the propriety of the said Article of the Treaty, request your Honors that Consuls may be appointed, as soon as the exigency of Public Affairs will admit of it—and in the meantime, that your Honors will nominate some Officer, or Officers with competent powers to take cognizance of the present differences, and for the prevention of future ones; for your Memorialists have apprehensions, and they believe many instances may be adduced, of persons who find it their Interest to foment Quarrels, in order to gain by the Parties, and that your Honors may be satisfyed of the truth of these Complaints, They beg leave to refer you to the enclosed grievous Case of Josiah Darrell Commander of the Brig Polly, belonging to the State of South Carolina; a Case by no means singular, because others of a similar nature, they could transmit were it necessary.
     Your Memorialists, sensible of the important Business which daily commands your attention, have reluctantly addressed your Honors; but as a free Commerce, is one of the main objects, and pursuits of America, and as the removal of embarrassments from it, is, They apprehend, worthy your consideration, and within your Controul, They are induced to lay before you the preceding Representation of Impediments and Grievances and to solicit your Redress.
     
     
      John Lloyd
      Danl. Blake
      William Blake
      Phil Rd. Fendall
      Jos Wharton
      Jno. Ross
      H Thompson
      Jno: Gilbank
      Cha: Ogilvie
      Wm. Robison
      Matthew Mease
      F. Speak
      Charles Jenkins
      Josiah Darrell
      John Joyner
      Stephen Johnson
      Robert Brooke
     
    